15‐3372‐cv 
Funk v. Belneftekhim                                                            

 
                                                    In the
                             United States Court of Appeals
                                          For the Second Circuit
                                              ________________ 
 
                                             August Term, 2016 
                                                           
                       (Argued:  December 9, 2016      Decided:  June 29, 2017) 
                                                           
                                            Docket No. 15‐3372‐cv 
                                              ________________                                   
                                                           
                                    VLADLENA FUNK, EMANUEL ZELTSER, 
                                                                            
                                                                      Plaintiffs‐Appellees, 
                                                           
                                                     —v.—  
 
      BELNEFTEKHIM, AKA CONCERN BELNEFTEKHIM, BELNEFTEKHIM USA, INC., 
                                                           
                                                                      Defendants‐Appellants.
                                              ________________                                  
Before: 
                                  CALABRESI, RAGGI, LYNCH, Circuit Judges. 
                                              ________________                                  

         Defendants appeal from an order of the United States District Court for the 

Eastern  District  of  New  York  (Cogan,  J.)  sanctioning  defendants’  continued 



                                                         1 
failure to comply with orders directing jurisdictional discovery.  We identify no 

error  in  the  district  court’s  decision  to  order  jurisdictional  discovery  or  to 

sanction defendants’ failure to comply.  We conclude only that, while the initial 

monetary  sanction  fell  within  the  district  court’s  discretion,  the  subsequent 

sanction  striking  defendants’  foreign  sovereign  immunity  defense  did  not 

because it risked the district court’s assumption of jurisdiction where it may have 

been lacking, something the court was not empowered to do, particularly where 

lesser sanctions were available.  

      AFFIRMED IN PART; VACATED AND REMANDED IN PART. 

                                ________________                                  
                                          
          KENNETH  A.  CARUSO  (Christopher  D.  Volpe,  on  the  brief),  White  & 
                 Case, LLP, New York, New York, for Defendants‐Appellants. 
                                                  
          EMANUEL  ZELTSER,  Sternik  &  Zeltser,  New  York,  New  York,  for 
                 Plaintiffs‐Appellees. 
                                ________________                                 
                                          
REENA RAGGI, Circuit Judge: 

      In this action, originally filed in New York State court, plaintiffs Emanuel 

Zeltser and Vladlena Funk sue defendants Concern Belneftekhim (“BNTK”) and 

Belneftekhim  USA,  Inc.  (“BUSA”)  for  their  alleged  roles  in  plaintiffs’  2008 

abduction from London and their prolonged detention in Belarus by authorities 



                                            2 
of that country.  After defendants removed the case to the United States District 

Court for the Eastern District of New York (Brian M. Cogan, Judge), they moved 

to dismiss based in part on foreign sovereign immunity.  See Foreign Sovereign 

Immunities Act of 1976 (“FSIA”), Pub. L. No. 94‐583, 90 Stat. 2891 (codified at 28 

U.S.C.  §§  1330,  1332(a)(2)–(a)(4),  1391(f),  1441(d),  and  1602–1611).    Defendants 

here appeal from the October 20, 2015 order requiring defendants to pay earlier 

monetary  sanctions  that  had  accrued  and  striking  their  foreign  sovereign 

immunity  defense  as  a  sanction  pursuant  to  Fed.  R.  Civ.  P.  37(b)  for  their 

persistent failure to provide jurisdictional discovery.  Defendants argue that the 

challenged  order  exceeded  the  district  court’s  discretion,  particularly  because 

their  submissions  of  Belarusian  law  established  their  sovereign  immunity 

defense as a matter of law.     

      Plaintiffs  respond  that  we  lack  jurisdiction  to  consider  this  interlocutory 

appeal.    In  any  event,  they  maintain  that  the  challenged  sanction  order  was 

within  the  district  court’s  discretion  because  defendants’  claim  of  sovereign 

immunity  raises  unresolved  questions  of  fact  on  which  they  were  entitled  to 

jurisdictional discovery. 




                                            3 
       We have jurisdiction to review this appeal pursuant to the collateral order 

doctrine.    On  such  review,  we  conclude  that  the  district  court  acted  within  its 

discretion  in  ordering  limited  jurisdictional  discovery  and  in  sanctioning 

defendants for failing to comply with that order.  At the same time, however, we 

conclude  that,  to  the  extent  the  challenged  October  20,  2015  order  not  only 

required defendants to pay an earlier accrued monetary sanction but also struck 

their  sovereign  immunity  claim  in  its  entirety,  it  exceeded  the  district  court’s 

discretion.    The  latter  sanction  risked  the  district  court’s  assumption  of 

jurisdiction where it may, in fact, have been lacking, something the court was not 

empowered to do, particularly where, as here, alternative sanctions are available.  

Accordingly,  we  affirm  the  challenged  order  generally,  vacating  only  that  part 

striking defendants’ foreign sovereign immunity claim, and we remand the case 

to the district court for further proceedings consistent with this opinion.  

I.     Background 

       A.     The Abduction Giving Rise to this Action 

       The  following  facts  are  drawn  from  plaintiffs’  first  amended  complaint, 

which was operative at the time of the challenged rulings.            




                                             4 
       Plaintiff  Zeltser,  a  United  States  citizen,  represented  a  group  of  investors 

who,  in  the  late  1990s  and  early  2000s,  purchased  a  block  of  stock  in  BNTK,  a 

Belarusian  petrochemical  cooperative,  and  secured  an  option  to  acquire  a 

controlling interest in that concern.  BUSA is a Massachusetts corporation, which 

acts as BNTK’s representative in the United States.           

       In 2006 and 2007, the United States imposed sanctions on members of the 

Belarusian  government,  including  head  of  state  Alexander  Lukashenko,  and  on 

certain  Belarusian  entities,  including  defendants.1    Soon  thereafter,  defendants 

abrogated their agreement with Zeltser’s clients and refused to compensate them 

for the breach.  Plaintiffs threatened legal action, and a series of meetings ensued 

as the parties attempted to resolve their dispute. 

       In March 2008, defendants’ representatives met twice with Zeltser and his 

assistant Funk in New York City to explore settlement.  After Zeltser and Funk 

                                              
1 See Exec. Order No. 13,405, 71 Fed. Reg. 35,485 (June 16, 2006) (determining that 

sanctions were appropriate because “actions and policies of certain members of 
the Government of Belarus and other persons to undermine Belarus’ democratic 
processes  or  institutions,  manifested  most  recently  in  the  fundamentally 
undemocratic  March  2006  elections,  to  commit  human  rights  abuses  related  to 
political  repression,  including  detentions  and  disappearances,  and  to  engage  in 
public corruption, including by diverting or misusing Belarusian public assets or 
by misusing public authority, constitute an unusual and extraordinary threat to 
the national security and foreign policy of the United States”). 



                                             5 
declined  to  travel  to  Belarus  for  a  further  meeting,  the  parties  convened  in 

London  on  March  11,  2008.    There,  plaintiffs  assert  that  they  were  drugged, 

kidnapped,  and,  ultimately,  flown  to  Belarus  under  the  alleged  supervision  of 

defendants’ representatives. 

       In Belarus, plaintiffs were placed in a government detention facility where 

they were tortured and denied adequate food, water, and medicine.  Defendants’ 

representatives allegedly observed and directed this mistreatment in an effort to 

coerce Zeltser to surrender documents relating to his clients’ BNTK investments 

and  to  convince  those  clients  to  renounce  their  stake  in  BNTK.    Funk  was  also 

pressured  to  sign  a  confession  implicating  Zeltser  in  economic  espionage.    At 

some point during plaintiffs’ captivity, Belarusian authorities issued a statement 

declaring that plaintiffs had been convicted of attempted economic espionage.           

       Meanwhile,  a  week  after  plaintiffs’  abduction,  New  York’s  U.S.  Senator 

Charles  Schumer  alerted  the  State  Department  to  the  abduction  and  requested 

aid  in  procuring  plaintiffs’  release.    Over  the  next  year,  plaintiffs’  situation 

attracted  the  attention  of  several  private  organizations  as  well  as  the  national 

media.  Funk was released on March 20, 2009, approximately one year after her 

abduction.    Only  after  a  United  States  congressional  delegation  traveled  to 




                                             6 
Belarus to demand Zeltser’s release was he too freed from captivity on June 30, 

2009.   

       B.     The Instant Lawsuit 

              1.     The Initial Pleadings and Motion To Dismiss 

       Plaintiffs  initially  filed  this  action  on  July  12,  2012,  in  New  York  State 

Supreme  Court,  demanding  $140  million  in  damages  for  alleged  assault  and 

battery,  intentional  infliction  of  emotional  distress,  false  imprisonment, 

interference with a contractual relationship and prospective economic advantage, 

conversion,  and  prima  facie  tort.    On  December  8,  2013,  with  defendants  having 

failed to answer, plaintiffs moved for a default judgment.  Before any action was 

taken on the motion, defendants appeared and, on January 16, 2014, removed the 

case  to  federal  court  and  there  moved  for  dismissal  on  the  grounds  that  both 

subject‐matter and personal jurisdiction were lacking.   

       Defendants invoked the FSIA to challenge subject‐matter jurisdiction.  See 

28 U.S.C. § 1604 (providing that foreign state shall be immune from jurisdiction 

in  federal  and  state  courts  in  United  States  except  as  provided  in  28  U.S.C. 

§§ 1605–1607).  To support their immunity claim, defendants relied on plaintiffs’ 

own  initial  complaint,  which  alleged  that  defendants  were  “the  Belarusian 




                                             7 
petrochemical monopoly owned by and controlled by the government of Belarus, 

Lukashenk[o], and other members of the Belarusian government.”  J.A. 21.   

       In  opposition,  plaintiffs  argued  that  defendants  had  failed  to  carry  their 

burden  to  make  a  prima  facie  showing  that  BNTK  was  indeed  an  agency  or 

instrumentality  of  a  foreign  state  within  the  meaning  of  28  U.S.C.  § 1603(b).  

Plaintiffs  also  renewed  their  motion  for  default  judgment  or,  in  the  alternative, 

urged  that  the  foreign  sovereign  immunity  issue  be  deferred  to  trial  because 

defendants’ claim of foreign state status presented disputes of fact.   

              2.     First Discovery Order 

       On  December  31,  2014,  the  district  court  ruled  both  that  defendants’ 

motion to dismiss and plaintiffs’ motion for default judgment were premature in 

light of factual questions on the threshold jurisdictional issue of whether BNTK 

qualifies  as  an  agency  or  instrumentality  of  a  foreign  state.    The  court  ordered 

limited  jurisdictional  discovery  to  allow  the  parties  “to  obtain  the  information 

necessary to supplement their motions or proceed to a hearing.”  J.A. 124.2 

         

                                              
2 The district court also identified the need for further factual development on the 

issue  of  whether  defendants  had  been  properly  served.    Because  defendants 
subsequently waived that defense, we need not discuss it further here.   



                                              8 
              3.     Discovery and Further Motion Practice 

       On  the  January  30,  2015  deadline  set  by  the  district  court,  plaintiffs 

submitted a proposed discovery plan.  Rather than submitting a discovery plan, 

however,  Defendants  requested  leave  to  renew  and  supplement  their  dismissal 

motion  with  the  results  of  further  investigation  in  Belarus.    Given  the  parties’ 

disagreement  over  the  path  forward,  the  district  court  itself  set  a  discovery 

schedule,  which  provided  for  the  parties  to  supplement  their  motions  after  the 

ordered discovery.           

       Instead,  on  March  23,  2015,  defendants  supplemented  their  motion  to 

dismiss  by  filing  a  translated  declaration  from  Dmitry  Gvozdev  (“Gvozdev 

Declaration”), an employee in BNTK’s legal department, to which were attached 

purported  provisions  of  Belarusian  law.    Defendants  argued  that  these 

provisions  convincingly  established  BNTK’s  status  as  an  agency  or 

instrumentality  of  Belarus  under  either  the  organ  or  ownership  prongs  of  28 

U.S.C.  §  1603(b)(2).    The  Gvozdev  Declaration  pointed,  inter  alia,  to  BNTK’s 

charter  declaring  that  its  assets  were  the  property  of  Belarus,  to  various 

resolutions of Belarus’s Council of Ministers stating that BNTK was involved in 

the  administrative  management  of  Belarus’s  petrochemical  industry,  and  to  a 




                                             9 
presidential  decree  declaring  that  “concerns”  such  as  BNTK  were  part  of  the 

“system  of  Government”  in  Belarus.    J.A.  152–53.    The  Declaration  also  stated 

that BNTK’s chairperson is appointed by the Belarusian government and that the 

number  of  its  employees,  their  salaries,  and  its  budget  are  all  set  by  that 

government.    Defendants  further  submitted  a  United  States  Congressional 

Research Service report on Belarus that referred to BNTK as “state‐owned.”  Id. 

at 145.      

        On  April  28,  2015,  plaintiffs  filed  an  affidavit  of  Alexander  Fishkin 

(“Fishkin  Affidavit”),  an  attorney  admitted  to  practice  law  in  Belarus  with 

avowed  experience  in  translation.    That  affidavit  states  that  defendants’ 

production of Belarusian laws is “incomplete” and cannot be deemed controlling 

because  unpublished  decrees  known  as  “Closed  Circulars”  can  “super[s]ede 

published statutes” in Belarus.  Id. at 297, 309 (internal quotation marks omitted).  

Fishkin further maintained that defendants’ translations of Belarusian laws were 

“inaccurate,  sometimes  nearly  to  the  point  of  changing  their  meaning  to  the 

opposite,” id. at 297; see, e.g., id. at 299 (discussing defendants’ mistranslation of 

“licensor”  as  “lessor”);  that  their  submission  did  not,  in  any  event,  establish 

direct  ownership  of  BNTK  by  Belarus,  see  id.  at  302;  and  that  BNTK  in  fact 




                                           10 
“consist[s]  of  two  components:  commercial  and  non‐commercial,”  with  the 

former  being  “owned  by  individual  corporate  members  .  .  .  ,  which  are  joint‐

stock  companies,  including  publicly  traded  companies”  that  “sell  equity 

investments to private investors,” id. at 298, 306.   

        In a joint letter dated June 3, 2015, the parties summarized their ongoing 

discovery  disputes,  with  plaintiffs  accusing  defendants  of  “object[ing]  to 

virtually every interrogatory and document request” and “declin[ing] to produce 

any  person  for  deposition.”    Id.  at  315.    Plaintiffs  maintained  that  further 

discovery was needed on multiple grounds, including “prov[ing] the existence of 

alter ego relationships” as between defendants and Lukashenko and as between 

BNTK  and  BUSA.    Id.  at  316.    Plaintiffs  also  sought  discovery  to  establish  the 

commercial  activity  exception  to  foreign  sovereign  immunity  and  to  show  that 

BNTK is, in fact, a commercial entity owned by its private member companies.   

              4.     Second Discovery Order 

       In a July 9, 2015 order (“Second Discovery Order”), the district court stated 

that  defendants  had  properly  objected  to  discovery  requests  unrelated  to  the 

threshold  jurisdictional  issue  and  appropriately  responded  to  requests  for 

documents  on  which  they  would  rely.    Nevertheless,  because  defendants  had 




                                            11 
failed  to  provide  discovery  “regarding  [BNTK’s]  ownership  and  structure,”  to 

which  plaintiffs  were  entitled,  the  district  court  ordered  that  defendants  make 

such  production  by  July  31,  2015,  as  well  as  identify  a  witness  for  deposition 

pursuant to Fed. R. Civ. P. 30(b)(6).  Id. at 323.  

              5.     Further Discovery Disputes 

       On  July  29,  2015,  defendants  supplemented  their  interrogatory  responses 

to state that “[n]one of the constituent entities of [BNTK] is a subsidiary of [it]”; 

that  BNTK’s  “constituent  entities  are  independent  legal  entities  over  which  [it] 

exercises  certain  state‐related  management  and  administrative  responsibilities 

and functions”; and that those constituent entities “may be owned, in whole or in 

part, by the Republic of Belarus, or . . . by others, including private entities.”  Id. 

at 327.  The next day, however, defendants appealed the Second Discovery Order 

to this court.   

       On  July  31,  the  deadline  set  in  the  Second  Discovery  Order,  plaintiffs 

moved for sanctions based on defendants’ failure to provide documents showing 

BNTK’s structure or ownership.  In response to the district court’s ensuing order 

to  show  cause  why  “substantial  sanctions  .  .  .  should  not  be  issued,”  including 

“monetary  sanctions,  deeming  issues  admitted,  or  precluding  defendants  from 




                                            12 
proving  issues  on  which  they  are  alleged  to  have  blocked  discovery,”  Order, 

Funk  v.  Belneftekhim,  No.  14‐cv‐376  (BMC)  (E.D.N.Y.  July  31,  2015),  defendants 

argued  that  their  appeal  divested  the  district  court  of  jurisdiction  and,  in  any 

event,  they  had  satisfied  their  prima  facie  burden  as  to  the  defense  of  foreign 

sovereign immunity. 

              6.     First Sanctions Order 

       The  district  court  was  not  persuaded  and,  in  an  order  dated  August  13, 

2015  (“First  Sanctions  Order”),  ruled  that  it  was  not  divested  of  jurisdiction 

because  its  Second  Discovery  Order  was  not  final  and,  therefore,  defendants’ 

appeal from that order was frivolous.  As to sanctions, the district court observed 

that there could be “no dispute” that defendants had failed to produce ordered 

discovery  and  that  the  failure  was  “willful.”    J.A.  342.    It  concluded  that 

defendants  could  not  use  sovereign  immunity  “manipulatively”  to  avoid 

providing  plaintiffs  with  a  fair  opportunity  to  define  issues  of  fact  and  law 

relevant  to  that  immunity  claim  and  the  court  with  the  full  record  needed  to 

decide the issue.  Id.  Accordingly, it imposed a monetary sanction of $2,000 per 

day, payable to the Clerk of Court, which would run until defendants complied 

with  the  Second  Discovery  Order.    It  also  imposed  a  one‐time  $5,000  sanction 




                                            13 
payable  to  plaintiffs  for  having  to  litigate  the  discovery  dispute.    Finally,  the 

district  court  warned  that,  absent  compliance,  it  would  consider  additional 

sanctions,  including  orders  of  preclusion,  denial  of  the  pending  motion  to 

dismiss, and entry of a default judgment. 

       The following day, defendants appealed the First Sanctions Order.  Denied 

a  stay  pending  that  appeal,  defendants  continued  to  defy  the  district  court’s 

Second  Discovery  Order,  prompting  plaintiffs  to  seek  default  judgment  as  a 

sanction.   

       On October 6, 2015, a motions panel of this court granted plaintiffs’ motion 

to  dismiss  defendants’  appeals  from  both  the  Second  Discovery  Order  and  the 

First  Sanctions  Order  on  the  ground  anticipated  by  the  district  court,  i.e.,  that 

neither order satisfied the finality requirement of 28 U.S.C. § 1291. 

               7.    Second Sanctions Order 

       On October 20, 2015, the district court granted plaintiffs’ motion for further 

sanctions,  but  denied  the  requested  default  judgment,  stating  that  it  was 

“important to impose sanctions in a graduated manner and [to] avoid the most 

severe  sanction  unless  nothing  else  will  suffice.”    J.A.  360.    Observing  that 

“[m]onetary  sanctions  have  not  succeeded  in  inducing  compliance”  with  its 




                                             14 
discovery  orders,  the  district  court  decided  to  “strike[]  the  sovereign  immunity 

defense,” in  order  to  “restore  the  prejudiced  party,”  i.e.,  plaintiffs,  “to  the  same 

position  [they]  would  have  been  in  absent  the  wrongful  withholding  of 

evidence”  by  defendants.    Id.  at  351,  359  (alterations  and  internal  quotation 

marks omitted).  The district court halted its earlier per diem monetary sanction, 

but  ordered  defendants  to  pay  within  two  weeks  the  $136,000  in  accumulated 

sanctions to the Clerk of Court, as well as the $5,000 litigation‐expense sanction 

to plaintiffs. 

       When  defendants  appealed  this  Second  Sanctions  Order,  plaintiffs  again 

moved  to  dismiss,  but  that  relief  was  denied  without  prejudice  by  a  motions 

panel  of  this  court.    Meanwhile,  plaintiffs  filed  an  amended  complaint  in  the 

district  court  and  again  moved  for  default  judgment  in  light  of  defendants’ 

continued  noncompliance  with  discovery.    Defendants  moved  to  dismiss  the 

amended  complaint,  but  no  decision  was  rendered  because,  after  this  court’s 

denial of plaintiffs’ motion to dismiss this appeal, the district court stayed further 

proceedings in this case. 

        

          




                                              15 
II.    Discussion 

       A.     Appellate Jurisdiction 

       Plaintiffs challenge our jurisdiction to review the Second Sanctions Order 

on  the  ground  that  it  is  interlocutory  rather  than  final  as  required  by  28  U.S.C. 

§ 1291.    In  urging  otherwise,  defendants  invoke  the  collateral  order  doctrine, 

which  allows  interlocutory  appeals  from  the  small  class  of  orders  that 

“[1] conclusively determine the disputed question, [2] resolve an important issue 

completely  separate  from  the  merits  of  the  action,  and  [3]  [are]  effectively 

unreviewable  on  appeal  from  a  final  judgment.”    Coopers  &  Lybrand  v.  Livesay, 

437 U.S. 463, 468 (1978); see Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546 

(1949) (allowing interlocutory appeals from “small class” of orders “which finally 

determine claims of right separable from, and collateral to, rights asserted in the 

action, too important to be denied review and too independent of the cause itself 

to  require  that  appellate  consideration  be  deferred  until  the  whole  case  is 

adjudicated”); accord United States v. Prevezon Holdings Ltd., 839 F.3d 227, 235 (2d 

Cir. 2016).  The challenged Second Sanctions Order satisfies these requirements.    

       First,  by  striking  defendants’  foreign  sovereign  immunity  claim,  the 

district court removed the claim from the case, which effectively determined the 




                                              16 
immunity  issue  against  defendants  as  conclusively  as  if  the  court  had  ruled 

adversely  on  the  motion  to  dismiss  that  raised  it.    This  court  has  “consistently 

held  that  [a]  threshold  sovereign‐immunity  determination  is  immediately 

reviewable  under  the  collateral‐order  doctrine.”    EM  Ltd.  v.  Banco  Central  de  la 

República Argentina, 800 F.3d 78, 87–88 & n.36 (2d Cir. 2015).   

       Second, whether a foreign sovereign immunity claim is struck or rejected, 

a  defendant’s  professed  entitlement  to  such  immunity  is  an  issue  distinct  from 

the  merits  of  a  plaintiff’s  underlying  claims.    Further,  the  importance  of  such 

immunity  is  the  same  in  either  circumstance,  as  it  informs  the  district  court’s 

subject‐matter jurisdiction.  See 28 U.S.C. § 1330(a).   

       Third, whether a foreign sovereign immunity claim is struck from the case 

as  a  sanction  or  rejected  as  a  ground  for  dismissal,  the  denial  of  immunity  is 

effectively  unreviewable  after  final  judgment  because  defendants  must  litigate 

the case to reach judgment and, thus, lose the very immunity from suit to which 

they claim to be entitled.  See generally Bolivarian Republic of Venezuela v. Helmerich 

& Payne Int’l Drilling Co., 137 S. Ct. 1312, 1317 (2017) (observing “basic objective” 

of foreign sovereign immunity is “to free a foreign sovereign from suit” so that it 

should  be  decided  “as  near  to  the  outset  of  the  case  as  is  reasonably  possible” 




                                             17 
(emphasis  in  original));  Rein  v.  Socialist  People’s  Libyan  Arab  Jamahiriya,  162  F.3d 

748, 756 (2d Cir. 1998) (recognizing sovereign immunity as “immunity from trial 

and the attendant burdens of litigation” (internal quotation marks omitted)). 

       Plaintiffs  nevertheless  maintain  that  Supreme  Court  precedent  precludes 

application  of  the  collateral  order  doctrine  to  Rule  37  discovery  sanctions.    See 

Cunningham v. Hamilton County, 527 U.S. 198, 200 (1999) (holding that monetary 

sanction  imposed  pursuant  to  then‐Fed.  R.  Civ.  P.  37(a)(4)  is  not  appealable 

collateral order); accord Linde v. Arab Bank, PLC, 706 F.3d 92, 104–06 (2d Cir. 2013) 

(holding  discovery  sanction  pursuant  to  Fed.  R.  Civ.  P.  37(b)  allowing  jury  to 

draw inference of misconduct is not appealable collateral order); see also Mohawk 

Indus.,  Inc.  v.  Carpenter,  558  U.S.  100,  107  (2009)  (observing  that,  in  determining 

whether interlocutory order can be appealed, court’s focus should be on “entire 

category to which a claim belongs” rather than on “individualized jurisdictional 

inquiry” (internal quotation marks omitted)).     

       The  rule  certainly  applies  to  most  discovery  sanctions  because,  as 

Cunningham  recognized,  such  sanctions  are  generally  “inextricably  intertwined 

with the merits of the action”; indeed, a determination as to the propriety of such 

sanctions  will  usually  require  an  assessment  of  “the  importance  of  the 




                                              18 
information sought or the adequacy or truthfulness of a response.”  Cunningham 

v. Hamilton County, 527 U.S. at 205; accord SEC v. Smith, 710 F.3d 87, 94 (2d Cir. 

2013)  (stating,  in  holding  monetary  sanction  under  Fed.  R.  Civ.  P.  11  not  to  be 

appealable  collateral  order,  that  Cunningham  “relied  heavily  on  the  fact  that 

review of sanctions orders could not remain entirely separate from the merits of 

the  underlying  litigation”).    In  Smith,  however,  this  court  referenced,  without 

addressing,  the  possibility  that  “some  types  of  sanctions  may  be  immediately 

appealable if the rationale underlying the Cunningham decision does not apply.”  

710 F.3d at 95 n.8.   

       That is the case with respect to the discovery sanction here, which strikes 

the foreign sovereign immunity claim that was the singular object of discovery.  

Neither the ordered discovery nor the ensuing sanction was in any way informed 

by the merits of the underlying tort action.  Indeed, the district court found that 

defendants  acted  properly  in  refusing,  at  this  stage  of  the  proceedings,  to 

respond to discovery demands relating to anything other than the distinct issue 

of  “whether  [BNTK]  qualifies as an agency  or  instrumentality  of a  foreign  state 

within  the  meaning  of  28  U.S.C.  § 1603(b).”    J.A.  322  (internal  quotation  marks 

omitted).   




                                             19 
       Precedent has recognized that striking a sovereign immunity claim can be 

immediately appealable as a final order, at least where, as here, a party “asserts 

not merely immunity from judgment, but immunity from the burden of having 

to defend the claim” at all.  Ehre v. New York (In re Adirondack Ry. Corp.), 726 F.2d 

60, 62 (2d Cir. 1984) (holding that decision to strike sovereign immunity was not 

final  order  where  state  claimed  immunity  “to  insulate  it  at  most  from  a  money 

judgment  and  not  from  the  burden  of  litigating  the  trustee’s  claim”  for 

declaratory  judgment).    In  such  circumstances,  “appeal  from  final  judgment 

cannot repair the damage that is caused by requiring the defendant to litigate.”  

Rein v. Socialist People’s Libyan Arab Jamahiriya, 162 F.3d at 756.  Indeed, striking a 

claim of foreign sovereign immunity is the functional equivalent of denying such 

an  assertion  on  its  merits,  and  Rein  held  that  the  latter  decision  constitutes  an 

appealable collateral order.  See id.; cf. also Microsoft Corp. v. Baker, 137 S. Ct. 1702, 

2017  WL  2507341,  at  *9  n.7  (June  12,  2017)  (stating  that  “order  striking  class 

allegations  is  ‘functionally  equivalent’”  to  appealable  order  denying  class 

certification and thus is also appealable (alteration omitted)). 

       As for Cunningham’s concern with piecemeal litigation, see 527 U.S. at 209, 

that  is  necessarily  outweighed  here  by  Congress’s  decision  to  afford  foreign 




                                             20 
states  immunity  from  the  jurisdiction—not  simply  the  judgments—of  United 

States  courts  subject  to  certain  statutory  exceptions  not  at  issue  on  this  appeal.  

See  28  U.S.C.  §§  1330,  1604–1607.    That  conclusion  is  only  reinforced  by  the 

narrowness of our decision today, which pertains only to a sanction that actually 

strikes  a  foreign  sovereign  immunity claim,  not  to  lesser or  distinct  sanctions—

e.g.,  monetary  or  instructional—that  may  make  it  harder  for  a  party  that  has 

failed to provide ordered jurisdictional discovery to support its immunity claim.       

       Plaintiffs further argue that the collateral order doctrine affords appellate 

jurisdiction  to  review  adverse  foreign  sovereign  immunity  determinations  only 

where  sovereignty  is  undisputed  or  favorably  adjudicated,  that  is,  where  an 

acknowledged  sovereign  is  denied  immunity  under  one  of  the  statutory 

exceptions.  The argument, unsupported by any authority, does not persuade us 

because this court has exercised appellate jurisdiction over interlocutory denials 

of sovereign immunity based solely on a finding that a party is not an agency or 

instrumentality  of  a  foreign  state  under  the  FSIA.    See  Filler  v.  Hanvit  Bank,  378 

F.3d  213,  216–17  (2d  Cir.  2004).    Thus,  we  conclude  that  the  collateral  order 

doctrine can apply when foreign sovereign immunity is conclusively denied to a 




                                              21 
party who invokes it to avoid the burden of litigation; it is not limited to foreign 

states denied immunity under an FSIA exception. 

       Finally,  plaintiffs  argue  that  only  adverse  immunity  decisions  turning 

exclusively  on  issues  of  law  are  immediately  appealable.    See,  e.g.,  Grune  v. 

Rodriguez, 176 F.3d 27, 32 (2d Cir. 1999) (holding that where appeal from denial 

of  summary  judgment  based  on  qualified  immunity  does  not  turn  on  purely 

legal  issue,  but  instead  challenges  district  court’s  determination  that  dispute  of 

material  fact  existed,  appellate  jurisdiction  will  not  lie);  United  States  v.  Yonkers 

Bd.  of  Educ.,  893  F.2d  498,  502  (2d  Cir.  1990)  (collecting  cases  adopting 

proposition that “[d]enials of motions to dismiss on grounds of immunity . . . are 

not appealable . . . unless the immunity defense can be decided solely as a matter 

of  law”).    The  point  merits  little  discussion  because  the  issue  presented  on  this 

appeal  is  one  of  law,  specifically,  whether  the  district  court,  as  a matter  of  law, 

exceeded its discretion in striking defendants’ foreign sovereign immunity claim 

as  a  discovery  sanction.    That  issue  is  distinct  from  and  does  not  require  us  to 

decide whether defendants are actually entitled to immunity, a question that can 

present disputes of fact.   




                                              22 
       Accordingly, because (1) striking defendants’ foreign sovereign immunity 

claim  effectively  denied  defendants  such  immunity,  (2)  that  immunity  issue  is 

distinct from the merits of plaintiffs’ underlying tort claims and important to the 

case  insofar  as  it  informs  the  district  court’s  jurisdiction,  and  (3)  the  issue  is 

effectively  unreviewable  on  appeal  to  the  extent  defendants  will  be  forced  to 

engage in the very litigation that immunity allows a foreign sovereign to avoid, 

we here conclude that we have jurisdiction under the collateral order doctrine to 

review the Second Sanctions Order challenged on this appeal. 

       B.     Second Sanctions Order 

       Rule 37 of the Federal Rules of Civil Procedure states that “[i]f a party . . . 

fails  to  obey  an  order  to  provide  or  permit  discovery,  .  .  .  the  court  where  the 

action is pending may issue further just orders,” including, inter alia,  “directing 

that  the  matters  embraced  in  the  order  or  other  designated  facts  be  taken  as 

established  for  purposes  of  the  action,  as  the  prevailing  party  claims,”  and 

“prohibiting  the  disobedient  party  from  supporting  or  opposing  designated 

claims or defenses, or from introducing designated matters in evidence.”  Fed. R. 




                                              23 
Civ.  P.  37(b)(2)(A)(i),  (ii).3    We  accord  deferential  review  to  a  district  court’s 

imposition of Rule 37 discovery sanctions, and we will reverse only for abuse of 

discretion, which we will not identify absent an error of law, a clearly erroneous 

finding  of  fact,  or  a  decision  that  cannot  be  located  within  the  range  of 

                                              
3  In its entirety, Rule 37(b)(2)(A) reads as follows: 

 
           If  a  party  or  a  party’s  officer,  director,  or  managing  agent—or  a 
           witness designated under Rule 30(b)(6) or 31(a)(4)—fails to obey an 
           order to provide or permit discovery, including an order under Rule 
           26(f),  35,  or  37(a),  the  court  where  the  action  is  pending  may  issue 
           further just orders.  They may include the following: 
                      (i)        directing  that  the  matters  embraced  in  the  order  or 
                                 other  designated  facts  be  taken  as  established  for 
                                 purposes of the action, as the prevailing party claims; 
                      (ii)       prohibiting  the  disobedient  party  from  supporting  or 
                                 opposing  designated  claims  or  defenses,  or  from 
                                 introducing designated matters in evidence; 
                      (iii) striking pleadings in whole or in part; 
                      (iv) staying further proceedings until the order is obeyed; 
                      (v)        dismissing the action or proceeding in whole or in part; 
                      (vi) rendering  a  default  judgment  against  the  disobedient 
                                 party; or  
                      (vii) treating  as  contempt  of  court  the  failure  to  obey  any 
                                 order except an order to submit to a physical or mental 
                                 examination. 
            
Fed.  R.  Civ.  P.  37(b)(2)(C)  adds  that  “[i]nstead  of  or  in  addition  to  the  orders 
above,  the  court  must  order  the  disobedient  party,  the  attorney  advising  that 
party,  or both  to  pay  the  reasonable  expenses,  including  attorney’s  fees,  caused 
by the failure, unless the failure was substantially justified or other circumstances 
make an award of expenses unjust.”   



                                             24 
permissible options available to the district court.  See Southern New England Tel. 

Co. v. Global NAPs Inc., 624 F.3d 123, 143 (2d Cir. 2010); see also Chevron Corp. v. 

Donziger, 833 F.3d 74, 147–48 (2d Cir. 2016). 

       In imposing Rule 37 sanctions, as well as in reviewing a sanctions order for 

abuse  of  discretion,  courts  properly  consider  various  factors,  including  “(1)  the 

willfulness  of  the  non‐compliant  party  or  the  reason  for  noncompliance;  (2)  the 

efficacy of lesser sanctions; (3) the duration of the period of noncompliance[;] and 

(4)  whether  the  non‐compliant  party  had  been  warned  of  the  consequences  of 

noncompliance.”    Southern  New  England  Tel.  Co.  v.  Global  NAPs  Inc.,  624  F.3d  at 

144 (internal quotation marks omitted); see also id. (observing that factors are “not 

exclusive”).  In maintaining that the Second Sanctions Order manifests abuse of 

discretion,  defendants  argue  generally  that  no  jurisdictional  discovery  and, 

therefore,  no  sanctions  were  warranted  because  their  submission  of  Belarusian 

law  established  their  entitlement  to  foreign  sovereign  immunity  as  a  matter  of 

law.  In any event, they argue that the sanction of striking their immunity claim 

exceeded the district court’s discretion.  We address each argument in turn. 

 

 




                                            25 
              1.      The  District  Court  Acted  Within  Its  Discretion  in  Ordering 
                      Jurisdictional Discovery 
                
       The  Constitution  extends  federal  judicial  power  to  all  cases  “between  a 

State,  or  the  Citizens  thereof,  and  foreign  states,  Citizens  or  Subjects.”    U.S. 

Const.  art.  III,  §  2,  cl.  1.    Congress,  however,  has  conferred  such  original 

jurisdiction  on  district  courts  to  hear  civil  actions  against  foreign  states  only  to 

the extent “the foreign state is not entitled to immunity” under either the FSIA or 

an  international  agreement.    28  U.S.C.  §  1330(a).    Because  sovereign  immunity 

thus shields a foreign state from litigation, this court has cautioned that, “in the 

FSIA  context,  discovery  should  be  ordered  circumspectly  and  only  to  verify 

allegations  of  specific  facts  crucial  to  an  immunity  determination.”    EM  Ltd.  v. 

Republic  of  Argentina,  473  F.3d  463,  486  (2d  Cir.  2007)  (internal  quotation  marks 

omitted); see First City, Texas‐Houston, N.A. v. Rafidain Bank, 150 F.3d 172, 176 (2d 

Cir.  1998)  (observing  that  comity  concerns  involved  in  ordering  foreign 

sovereign to produce discovery require “delicate balancing”).  A district court is 

“typically within its discretion” to order jurisdictional discovery where a plaintiff 

has  “made  out  a  prima  facie  case  for  jurisdiction.”    Frontera  Res.  Azer.  Corp.  v. 

State  Oil  Co.  of  the  Azer.  Republic,  582  F.3d  393,  401  (2d  Cir.  2009)  (internal 

quotation  marks  omitted).    At  the  same  time,  however,  in  the  FSIA  context,  a 



                                              26 
defendant  asserting  sovereign  immunity  to  defeat  jurisdiction  has  the  initial 

burden to “present[] a prima facie case that it is a foreign sovereign.”  Cargill Int’l 

S.A. v. M/T Pavel Dybenko, 991 F.2d 1012, 1016 (2d Cir. 1993).   

       The FSIA defines a “foreign state” to “include[] a political subdivision of a 

foreign  state  or  an  agency  or  instrumentality  of  a  foreign  state.”    28  U.S.C. 

§ 1603(a).    An  “agency  or  instrumentality”  of  a  foreign  state  (1)  is  a  “separate 

legal person”; (2) which is an “organ” or “political subdivision” of a foreign state, 

or a majority of whose shares or ownership interest is held by a foreign state or 

political  subdivision  thereof;  and  (3)  is  neither  a  citizen  of  a  state  of  the  United 

States nor created under the laws of a third country.  Id. § 1603(b). 

       To carry its prima facie burden, defendants initially relied only on plaintiffs’ 

original complaint, which alleged defendants to be owned by and controlled by 

the  government  of  Belarus.4    Subsequently,  they  proffered  the  Gvozdev 

Declaration  and  its attachments  purportedly showing,  among  other  things,  that 

(1) BNTK’s assets are the property of Belarus, (2) BNTK’s chairman is appointed 

by the Belarusian government and the number of its employees and their salaries 

are  set  by  that  government,  (3)  BNTK  manages  the  Belarusian  petrochemical 

                                              
4 Plaintiffs’ amended complaint did not repeat this allegation. 




                                               27 
industry  and  exclusively  licenses  trade  in  and  sets  prices  for  that  country’s 

petroleum  products,  and  (4)  BNTK  provides  regular  reports  of  its  activities  to 

Belarusian government agencies.  Further, defendants pointed to a United States 

Congressional Research Service report referring to BNTK as a state‐owned entity.  

Defendants  argue  that  these  submissions  did  more  than  satisfy  their  prima  facie 

burden; they established their entitlement to sovereign immunity as a matter of 

law.   

          In  arguing  otherwise,  plaintiffs  rely,  as  they  did  in  the  district  court,  on 

their complaint’s assertion that they purchased an equity interest in BNTK from 

defendants,  see  supra  at  [5];  the  Fishkin  Affidavit’s  challenge  to  defendants’ 

representations of Belarusian law and BNTK’s status thereunder, see supra at [10–

11]; and on a declaration from a reporter named Viktor Lushin, asserting that, in 

October  2006  interviews,  BNTK  executives  told  him  that  BNTK  “was  a 

commercial company owned by private investors and not by the government of 

Belarus,”  and  that  media  “mischaracteriz[ations]”  of  BNTK  as  “government 

owned” had made it difficult “to solicit private investments,” A.S.A. 71.5   




                                              
5  “A.S.A.” refers to the “Appellees’ Supplemental Appendix.” 



                                                 28 
       On  this  record,  we  identify  no  abuse  of  discretion  in  the  district  court’s 

decision  to  order  limited  jurisdictional discovery as  to  BNTK’s  “ownership  and 

structure.”  J.A. 323.  While the Belarusian laws and related materials produced 

by defendants, viewed most favorably to them, support the argument that BNTK 

is  an  organ  of,  or  an  entity  majority  owned  by,  Belarus,  plaintiffs  provided 

adequate contrary evidence, both in the form of expert opinion and admissions 

attributed  to  defendants’  own  agents,  to  give  rise  to  a  colorable  factual  dispute 

on  the  “foreign  state”  issue.    Further,  the  district  court’s  discovery  order  was 

appropriately circumspect in limiting inquiry to the “specific facts” of ownership 

and structure that are “crucial to an immunity determination” in this case.  EM 

Ltd.  v.  Republic  of  Argentina,  473  F.3d  at  486  (internal  quotation  marks  omitted); 

see J.A. 322–23 (stating that plaintiffs are “not entitled to discovery regarding any 

matter  relevant  to  their  claims”  but  only  as  to  “threshold  issue”  of  “whether 

[BNTK]  qualifies  as  an  agency  or  instrumentality  of  a  foreign  state,”  nor  are 

plaintiffs  “yet  entitled  to  discovery”  as  to  whether  “commercial  activity 

exception  to  sovereign  immunity  applies”  (emphasis  in  original)  (internal 

quotation marks omitted)).   




                                             29 
       Defendants’  invocation  of  the  act‐of‐state  doctrine  warrants  no  different 

conclusion.  That doctrine precludes the courts of one state from “question[ing] 

the  validity  of  public  acts  .  .  .  performed  by  other  sovereigns  within  their  own 

borders.”    Republic  of  Austria  v.  Altmann,  541  U.S.  677,  700  (2004).    As  applied 

here,  that  doctrine  may  bar  plaintiffs  from  challenging  the  validity  of  the 

proffered  laws.    It  does  not,  however,  preclude  plaintiffs  from  disputing  the 

completeness  of  defendants’  legal  proffer  or  the  accuracy  of  their  translations 

and,  on  that  basis,  questioning  whether  the  submitted  provisions  of  Belarusian 

law  say  what  defendants  maintain  they  say.    Nor  does  the  act‐of‐state  doctrine 

preclude  inquiry  into  the  still‐opaque  operational  and  ownership  structure  of 

BNTK to determine whether it is reasonably viewed as having two components, 

at least one of which is a privately owned commercial entity. 

       With such material factual issues raised, but not answered, by the parties’ 

conflicting  submissions,  defendants  cannot  persuasively  maintain  that  they 

established sovereign immunity as a matter of law or that “[p]laintiffs’ discovery 

requests do not relate to facts that would change the immunity determination.” 

Appellants’  Br.  31.    Thus,  their  argument  that  the  district  court  exceeded  its 

discretion in ordering any jurisdictional discovery in this case fails on the merits. 




                                             30 
                 2.    The Sanctions Imposed 

       We  now  consider  whether  defendants’  failure  to  obey  the  district  court’s 

Second  Discovery  Order  warranted  sanctions,  including  the  particular  sanction 

of  striking  defendants’  foreign  sovereign  immunity  defense  to  subject‐matter 

jurisdiction. 

       The district court issued the First Sanctions Order on August 13, 2015, after 

defendants failed to meet the July 31, 2015 deadline for document discovery set 

in the Second Discovery Order.  The First Sanctions Order required defendants to 

pay $2,000 to the Clerk of Court for every day they failed to provide the ordered 

discovery,  as  well  as  $5,000  in  litigation  costs  to  plaintiffs.    When  defendants 

persisted  in  resisting  the  Second  Discovery  Order  as  well  as  the  monetary 

sanction  for  an  additional  two  months,  the  district  court  concluded  that  the 

monetary  sanction  was  ineffective  and,  on  October  20,  2015,  issued  a  Second 

Sanctions  Order  halting  accrual  of  the  monetary  sanction  (though  requiring 

defendants to pay the amounts owing to date) and, instead, striking defendants’ 

foreign sovereign immunity defense.   

       We  identify  no  abuse  of  discretion  in  the  district  court’s  conclusion  that 

Rule 37 sanctions, in general, were warranted in this case.  In imposing both its 




                                            31 
First  and  Second  Sanctions  Orders,  the  district  court  specifically  found  that 

defendants’  failure  to  comply  with  the  Second  Discovery  Order  was  “willful.”  

J.A.  342  (First  Sanctions  Order);  id.  at  359–60  (Second  Sanctions  Order).  

Defendants  do  not  challenge  that  factual  finding,  which  is  amply  supported  by 

the record.  Thus, the first factor identified in Southern New England Telephone Co. 

v. Global NAPs Inc., 624 F.3d at 144, weighs strongly in favor of sanctions.   

       A  second  factor,  the  duration  of  defendants’  noncompliance,  is  more 

equivocal as the duration was not inordinately long:  slightly over a month in the 

case of the First Sanctions Order and an additional two months in the case of the 

Second  Sanctions  Order.    Cf.  id.  at  128  (upholding  default  and  contempt 

sanctions where discovery battle had lasted more than two years).  This does not, 

however,  mean  that  the  factor  necessarily  weighs  against  sanctions.    We  have 

never held that a district court, confronted with willful defiance of its discovery 

orders,  must  wait  any  particular  time  before  imposing  a  sanction.    Rather,  the 

length  of  defiance  can  inform  the  propriety  of  a  particular  sanction.    See,  e.g., 

Agiwal  v.  Mid  Island  Mortg.  Corp.,  555  F.3d  298,  303  (2d  Cir.  2009)  (upholding 

dismissal  sanction  where  failure  to  produce  ordered  discovery  persisted  for  six 

months).  Where, as here, the district court found that defendants willfully failed 




                                             32 
to  comply  with  a  second  discovery  order  for  a  month,  it  did  not  exceed  its 

discretion  in  then  imposing  a  coercive  monetary  sanction  in  an  effort  to  induce 

compliance.  Defendants themselves could have halted the sanction on any day 

by complying with the court’s order.     

       Instead,  defendants  continued  willfully  to  violate  both  the  Second 

Discovery Order and the First Sanctions Order for another two months.  In these 

circumstances,  a  total  of  three  months  of  defiance  was  sufficient  to  allow  the 

district  court  to  conclude  that  defendants  “never  intended  to  comply  with  .  .  . 

any  of  the  Court’s  discovery  orders,”  J.A.  359;  that  a  monetary  sanction  would 

not  induce  compliance;  and  that  a  different  sanction,  one  aimed  at  “put[ting] 

plaintiffs  in  the  same  position  they  might  have  been  in  had  defendants 

complied” with the Second Discovery Order, was warranted, id. at 360; see Daval 

Steel  Prods.  v.  M/V  Fakredine,  951  F.2d  1357,  1360–67  (2d  Cir.  1991)  (upholding 

sanction  deeming  facts  established  and  precluding  introduction  of  defense 

evidence where defendant’s conduct over roughly two weeks made clear that it 

would not comply with court’s production order).    

        A  third  factor  relevant  to  a  sanctions  decision  is  warning.    See  Southern 

New  England  Tel.  Co.  v.  Global  NAPs  Inc.,  624  F.3d  at  144.    As  this  court  has 




                                             33 
recognized,  “[d]ue  process  requires  that  courts  provide  notice  and  an 

opportunity  to  be  heard  before  imposing  any  kind  of  sanctions.”    Reilly  v. 

NatWest  Mkts.  Grp.  Inc.,  181  F.3d  253,  270  (2d  Cir.  1999)  (emphasis  in  original) 

(internal quotation marks omitted).  In general, such notice should alert the party 

to the “particular sanction” under consideration.  SEC v. Razmilovic, 738 F.3d 14, 

24  (2d  Cir.  2013)  (“No  sanction  should  be  imposed  without  giving  the 

disobedient party notice of the particular sanction sought and an opportunity to 

be  heard  in  opposition  to  its  imposition.”).    Nevertheless,  we  have  excused  the 

lack  of  sanction‐specific  notice  in  certain  circumstances.    See,  e.g.,  Guggenheim 

Capital,  LLC  v.  Birnbaum,  722  F.3d  444,  452–53  (2d  Cir.  2013)  (upholding  Rule 

37(b) default‐judgment sanction against defendant who had received six sanction 

warnings as well as copy of plaintiff’s order to show cause for default judgment, 

although no sanctions warning specifically referenced default judgment). 

       In  here  affording  defendants  notice  and  an  opportunity  to  be  heard  on 

plaintiffs’  initial  July  31,  2015  motion  for  sanctions,  the  district  court  warned  of 

three  possible  actions:  “monetary  sanctions,  deeming  issues  admitted,  or 

precluding  defendants  from  proving  issues  on  which  they  are  alleged  to  have 

blocked discovery.”  Order, Funk v. Belneftekhim, No. 14‐cv‐376 (BMC) (E.D.N.Y. 




                                              34 
July  31,  2015).    In  its  First  Sanctions  Order,  imposing  monetary  sanctions,  the 

district  court  warned  that  “in  the  event  defendants  continue  their  non‐

compliance”  with  discovery,  still  further  sanctions  were  possible,  “including” 

not only the previously mentioned “orders of preclusion,” but also “denial of the 

[defendants’]  pending  motion  [to  dismiss],  or  a  default  judgment”  in  favor  of 

plaintiffs.  J.A. 343.   

       Neither of these orders specifically referenced striking defendants’ foreign 

sovereign  immunity  defense  to  jurisdiction.    But  to  the  extent  (1)  defendants 

had blocked discovery on the single issue of their status as a foreign state entitled 

to sovereign immunity and (2) their pending motion to dismiss was based in part 

on  the  purported  lack  of  subject‐matter  jurisdiction  based  on  foreign  sovereign 

immunity, there was little practical difference—for purposes of notice—between, 

on  the  one  hand,  warning  defendants  that  (a)  they  could  be  precluded  from 

offering proof of their claimed foreign‐state status or (b) a motion dependent on 

that  status  could  be  denied,  and,  on  the  other  hand,  warning  them  that  the 

foreign  sovereign  immunity  basis  for  their  motion  could  be  struck.    Thus,  the 

warning factor here satisfactorily supports the district court’s decision to impose 

further sanctions. 




                                            35 
       That  leaves  us  with  a  single  question:  Did  the  district  court  exceed  its 

discretion in imposing the particular sanctions identified in its Second Sanctions 

Order?  That question is akin, although not identical, to a fourth‐factor inquiry as 

to  the  efficacy  of  lesser  sanctions.    See  Southern  New  England  Tel.  Co.  v.  Global 

NAPs Inc., 624 F.3d at 144. 

       To  the  extent  the  Second  Sanctions  Order  required  defendants  to  pay  the 

monetary  sanctions  that  had  accumulated  under  the  First  Sanctions  Order  as 

well as a litigation‐expense sanction imposed by that order, we conclude that the 

district court acted well within its discretion.  As neither of these sanctions had 

induced  plaintiffs’  compliance  with  ordered  discovery,  there  is  no  reason  to 

think  any  lesser  sanction  would  have  been  more  effective.    More  to  the  point, 

defendants  were  not  entitled  to  be  absolved  of  monetary  sanctions  willfully 

incurred under the First Sanctions Order during the two months they persisted 

in defying the Second Discovery Order.  Accordingly, we affirm that part of the 

Second Sanctions Order requiring defendants to pay their monetary obligations 

under the First Sanctions Order. 

       We  cannot  reach  the  same  conclusion  with  respect  to  that  part  of  the 

Second Sanctions Order striking defendants’ foreign sovereign immunity defense 




                                              36 
to jurisdiction.  In World Wide Polymers, Inc. v. Shinkong Synthetic Fibers Corp., 694 

F.3d  155  (2d  Cir.  2012),  this  court  held  that  a  sanction  striking  a  claim  for 

damages based on a plaintiff’s late filing of expert disclosures, despite numerous 

extensions, constituted an abuse of discretion requiring vacatur, see id. at 156–57.  

We  explained  that  “striking  [plaintiff’s]  request  for  damages  reflects  a  harsh 

sanction,  one  akin  to  dismissing  the  action  altogether,”  so  that  “we  apply  the 

same  standards  as  we  would  have  if  the  district  court  dismissed  the  case 

instead.”    Id.  at  159.    That  standard  permits  such  a  harsh  sanction  “only  in 

extreme  circumstances”  and  “after  consideration  of  alternative,  less  drastic 

sanctions.”  Id. (internal quotation marks omitted).   

       The  sanction  imposed  on  defendants  here  is  not  exactly  akin  to  the 

dismissal  of  a  plaintiff’s  complaint.    Still,  the  harshness  of  the  sanction  is 

comparable  in  that  it  effectively  denied  defendants  a  jurisdictional  defense  that 

could  have  allowed  them  to  avoid  litigating  plaintiffs’  case  in  its  entirety.  

Indeed,  the  sanction  here  is  more  troubling  insofar  as  striking  a  jurisdictional 

challenge, rather than rejecting it on the merits, risks a district court’s exercise of 

jurisdiction  where  none  may  exist.    Such  a  sanction  exceeds  a  district  court’s 

discretion to issue “just orders.”  Fed. R. Civ. P. 37(b)(2)(A).    




                                            37 
       As this court has recognized, “sovereign immunity (or, more precisely, the 

absence  of  sovereign  immunity)  is  an  element  of  subject  matter  jurisdiction 

under the FSIA.”  Rein v. Socialist People’s Libyan Arab Jamahiriya, 162 F.3d at 763; 

see  also  id.  (reiterating  that  foreign  sovereign  immunity  is  “matter  of  direct 

jurisdictional  moment”  and  not  simply  “affirmative  defense  to  suits  under  the 

FSIA”).    Rein  reached  this  conclusion  without  regard  to  the  fact  that  the 

sovereign immunity jurisdictional limitation derives from statute rather than the 

Constitution.    See  generally  Texas  Trading  &  Milling  Corp.  v.  Federal  Republic  of 

Nigeria,  647  F.2d  300,  313  (2d  Cir.  1981)  (locating  “constitutional  basis  for  the 

statutory  exercise  of  subject  matter  jurisdiction”  under  FSIA  in  suit  brought  by 

U.S. plaintiff in U.S. Const. art. III, § 2, cl. 1, which grants federal courts diversity 

jurisdiction over suits between state, or citizens thereof, and foreign states).   

       Federal courts are not empowered to confer subject‐matter jurisdiction on 

themselves.    See  Exxon  Mobil  Corp.  v.  Allapattah  Servs.,  Inc.,  545  U.S.  546,  552 

(2005) (“The district courts of the United States, as we have said many times, are 

courts  of  limited  jurisdiction.    They  possess  only  that  power  authorized  by 

Constitution and statute.” (internal quotation marks omitted)); see generally Steel 

Co. v. Citizens for a Better Env’t, 523 U.S. 83, 101 (1998) (observing with reference 




                                             38 
to  both  statutory  and  constitutional  elements  of  jurisdiction  that  for  court  to 

render decision in absence of jurisdiction “is, by very definition, for a court to act 

ultra vires”); Lyndonville Sav. Bank & Tr. Co. v. Lussier, 211 F.3d 697, 700 (2d Cir. 

2000)  (“It  is  axiomatic  that  federal  courts  are  courts  of  limited  jurisdiction  and 

may not decide cases over which they lack subject matter jurisdiction.”).  Thus, in 

Hernandez v. Conriv Realty Assocs., 182 F.3d 121 (2d Cir. 1999), this court held that, 

in  the  absence  of  subject‐matter  jurisdiction,  a  district  court  did  not  have  the 

power  to  sanction  a  party’s  failure  to  comply  with  discovery  and  other 

procedural orders by dismissing its complaint with prejudice, see id. at 124.   

       Hernandez  reached  this  conclusion  against  the  background  of  an  express 

ruling that  Article  III  rather than  statutory  subject‐matter  jurisdiction was there 

lacking.  See id. at 123; Hernandez v. Conriv Realty Assocs., 116 F.3d 35, 38–40 (2d 

Cir. 1997) (identifying lack of both diversity and federal question jurisdiction in 

earlier  appeal  in  same  case).    Here,  the  disputed  question  of  subject‐matter 

jurisdiction arises under the FSIA, and the district court issued no merits ruling.  

Rather, by striking defendants’ foreign sovereign immunity claim as a discovery 

sanction,  the  court  mooted  that  jurisdictional  challenge.    Insofar  as  defendants 

were thus denied FSIA immunity, based not on a merits finding that they failed 




                                             39 
to  come  within  its  scope,  but  as  a  discovery  sanction,  a  concern  arises  that  the 

district  court  may  have  conferred  subject‐matter  jurisdiction  on  itself  where  it 

may  have  been  lacking.    See  Rein  v.  Socialist  People’s  Libyan  Arab  Jamahiriya,  162 

F.3d at 763 (observing that “power to abrogate (or confer) sovereign immunity is, 

under the FSIA, therefore the power to confer (or abrogate) jurisdiction”).  This 

exceeds  a  district  court’s  sanctioning  discretion,  particularly  where  alternatives 

are available.6   

       Among  those  alternatives  are  (1)  according  an  evidentiary  presumption 

against defendants that withheld discovery would refute their claim that BNTK 

is  an  organ  or  instrumentality  of  Belarus,  and  (2)  prohibiting  defendants  from 

offering  further  supporting  evidence  on  that  issue.    See  Fed.  R.  Civ.  P. 


                                              
6  In  this  case,  we  do  not  deal  with  an  exercise  of  “hypothetical  jurisdiction,” 
where  distinctions  between  statutory  and  constitutional  jurisdiction  have  been 
recognized.    See  In  re  Arbitration  Between  Monegasque  De  Reassurances  S.A.M.  v. 
Nak  Naftogaz  of  Ukraine,  311  F.3d  488,  497  (2d  Cir.  2002)  (holding  that  bar  on 
exercise of “hypothetical jurisdiction” applies where possible lack of jurisdiction 
poses “constitutional question” (internal quotation marks omitted)).  Even in the 
statutory  context,  we  have  assumed  hypothetical  jurisdiction  only  to  dismiss  a 
clearly  meritless  claim,  not  to  allow  it  to  go  forward  as  the  challenged  striking 
sanction  would  do  here.    See,  e.g.,  Guaylupo‐Moya  v.  Gonzales,  423  F.3d  121,  132 
n.10 (2d Cir. 2005); Center for Reprod. Law & Policy v. Bush, 304 F.3d 183, 195 (2d 
Cir. 2002); see also Ortiz‐Franco v. Holder, 782 F.3d 81, 86 (2d Cir. 2015) (stating that 
hypothetical jurisdiction is “prohibited in all but the narrowest circumstances”).   



                                              40 
37(b)(2)(A)(i), (ii).  Such sanctions would have served the district court’s proper 

objective  to  restore  plaintiffs  “insofar  as  possible”  to  the  position  they  would 

have been in absent defendants’ discovery defiance.  J.A. 359 (internal quotation 

marks  omitted).    For  example,  defendants’  failure  to  provide  discovery  as  to 

BNTK’s structure and ownership could support a presumption that the withheld 

evidence  would  have  confirmed  the  Fishkin  Affidavit’s  representation  that 

BNTK  has  two  components,  one  of  which  operates  as  a  privately  owned 

commercial  enterprise.    That  failure  would  further  support  precluding 

defendants from offering structure and ownership evidence to the contrary.7    

       On  such  a  record,  defendants’  foreign  sovereign  immunity  claim  might 

well fail.  Thus, the practical difference between an evidentiary sanction and one 

striking  defendants’  foreign  sovereign  immunity  claim  may  appear  small.    Not 

so, however, their jurisdictional effect.  Evidentiary sanctions could shape, even 

limit, the factual record.  But the district court would still have to make a merits 

ruling  from  that  record  on  defendants’  foreign  sovereign  immunity  claim.    In 

short,  it  would  have  to  decide  its  jurisdiction,  not  assume  it.    Courts  routinely 


                                              
7  These examples are intended to be illustrative, not exhaustive, of the available 

evidentiary sanctions. 



                                             41 
decide issues based on limited records when parties—for whatever reason—are 

unable to locate or produce all the evidence relevant to a point in dispute.   By 

contrast,  a  discovery  sanction  that  strikes  an  FSIA  claim  without  regard  to  its 

merits risks a court’s assumption of jurisdiction that might be lacking.   

        Insurance Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 

694 (1982), requires no different conclusion.  There, the Supreme Court upheld a 

discovery  sanction  that  deemed  established  jurisdictional  facts  relating  to 

personal  jurisdiction.    See  id.  at  705–06.    The  Court  observed  that  the  personal 

jurisdiction requirement affords an individual right, which can be waived.  See id. 

at 702–04.  At the same time, the Court cautioned that a similar conclusion might 

not apply to facts establishing subject‐matter jurisdiction.  See id. at 701–02.  The 

Court’s  focus,  however,  was  on  Article  III,  which  “functions  as  a  restriction  on 

federal power, and contributes to the characterization of the federal sovereign.”  

Id.  at  702.    As  earlier  noted,  there  is  no  question  that  Article  III  jurisdiction 

extends  to  actions  against  foreign  states.    See  U.S.  Const.  art.  III,  §  2,  cl.  1; 

Verlinden B.V. v.  Cent.  Bank  of  Nigeria,  461 U.S. 480,  493–94 (1983).    Such  foreign 

sovereign  immunity  limitations  as  are  imposed  on  the  exercise  of  such 

jurisdiction  are  created  by  statute  and,  by  statute,  can  be  waived  “either 




                                              42 
explicitly or by implication.”  28 U.S.C. § 1605(a)(1).  Thus, we do not understand 

Insurance  Corp.  of  Ireland  to  limit  a  district  court’s  discretion  in  imposing 

evidentiary sanctions on defendants here for failing to produce ordered discovery 

relevant to their FSIA challenge to jurisdiction.8   

       In  sum,  because  the  sanction  striking  defendants’  FSIA  claim  raises 

concerns  about  judicial  assumption  of  jurisdiction,  which  can  be  avoided  with 

lesser  efficacious  sanctions  shaping  the  evidentiary  record,  we  conclude  that 

imposition  of  the  striking  sanction  here  exceeded  the  district  court’s  Rule  37(b) 




                                              
8  In light of the availability of these evidentiary sanctions, we do not here decide 

whether a case could ever arise in which persistent discovery violations could be 
found to manifest a waiver of foreign sovereign immunity sufficient to support a 
court’s striking the FSIA challenge to jurisdiction even over the asserting party’s 
objection.  See generally Cabiri v. Gov’t of Malaysia, 165 F.3d 193, 201 (2d Cir. 1999) 
(observing  that  waiver  of  foreign  sovereign  immunity  will  usually  be  implied 
only where state’s intent to waive is unambiguous).  
 
Insofar  as  plaintiffs  urged  us  at  oral  argument  to  interpret  the  district  court’s 
striking  of  defendants’  FSIA  claim  as  the  equivalent  of  it  accepting  plaintiffs’ 
opposing  facts  as  established  and,  therefore,  of  it  resolving  the  immunity  claim 
against  defendants  on  the  merits,  we  are  not  convinced  the  Second  Sanctions 
Order  reasonably  admits  such  a  reading.    If  that  was  the  district  court’s  intent, 
however,  it  can  certainly  clarify  the  point  on  remand.    Alternatively,  it  can 
consider anew the possibility of evidentiary sanctions and an FSIA ruling based 
on a record shaped by such sanctions.    



                                             43 
discretion.    We  therefore  vacate  the  Second  Sanctions  Order  only  insofar  as  it 

strikes defendants’ foreign sovereign immunity challenge to jurisdiction. 

       C.     Remand Challenge 

       Defendants argue that the identification of sanction error in this case does 

not  warrant  remand  because  this  court  can  decide  that,  as  a  matter  of  law, 

defendants established their foreign sovereign immunity claim.  We decline this 

invitation  because,  like  the  district  court,  we  think  that  the  record  on  appeal 

reveals  material  factual  disputes  as  to  both  the  organ  and  ownership  prongs  of 

the foreign state definition in 28 U.S.C. § 1603(b)(2).  Moreover, on remand, these 

issues  may  be  recast  if  the  district  court  imposes  evidentiary  sanctions  for 

defendants’  discovery  violations,  or  obviated  by  discovery  and  findings  as  to 

whether  defendants  fall  within  any  of  the  FSIA’s  statutory  exceptions  to 

sovereign immunity.  See generally Robinson v. Gov’t of Malaysia, 269 F.3d 133, 141 

(2d  Cir.  2001)  (holding  that,  in  assessing  FSIA  jurisdiction,  district  court  should 

“review  the  allegations  in  the  complaint,  the  undisputed  facts,  if  any,  placed 

before  it  by  the  parties,  and—if  the  plaintiff  comes  forward  with  sufficient 

evidence to carry its burden of production on this issue—resolve disputed issues 

of  fact,  with  the  defendant  foreign  sovereign  shouldering  the  burden  of 




                                             44 
persuasion”).    The  district  court  can  decide  in  the  first  instance  whether  to 

consider additional documents submitted by BNTK after the filing of this appeal. 

        Accordingly,  we  remand  the  case  for  further  proceedings  consistent  with 

this opinion. 

III.    Conclusion 

        To summarize, we conclude as follows: 

         1.    Pursuant  to  the  collateral  order  doctrine,  we  have  appellate 

jurisdiction  to  review  the  Second  Sanctions  Order  striking  defendants’  foreign 

sovereign  immunity  claim  because  it  conclusively  determines  an  important 

question  separate  from  the  merits,  which  is  effectively  unreviewable  on  appeal 

from final judgment.  See Coopers & Lybrand v. Livesay, 437 U.S. at 468.  

        2.     Because the parties’ submissions present disputes of material fact as 

to  BNTK’s  foreign  sovereign  immunity  claim,  the  district  court  acted  within  its 

discretion in ordering jurisdictional discovery. 

        3.     Having  reasonably  found  defendants  to  have  willfully  failed  to 

produce  ordered  discovery  and  having  adequately  warned  defendants  of  the 

serious sanctions that could result from their persisting in that failure, the district 

court  acted  within  its  discretion  under  Fed.  R.  Civ.  P.  37(b)  in  ordering  daily 




                                            45 
monetary  sanctions  and  litigation  costs  in  an  initial  effort  to  induce  discovery 

compliance  and,  when  that  failed,  in  requiring  defendants  to  pay  the 

accumulated monetary sanctions in its Second Sanctions Order. 

       4.     Defendants’  continued  discovery  violations  despite  monetary 

sanctions  supported  the  district  court’s  conclusion  that  more  severe  sanctions 

were  warranted.    The  chosen  sanction  striking  defendants’  FSIA  challenge  to 

jurisdiction,  without  regard  to  its  merits,  however,  exceeded  the  court’s  Rule 

37(b)  discretion  because  it  raised  concerns  about  the  court’s  assumption  of 

jurisdiction that may, in fact, have been lacking.  Those concerns could have been 

avoided by lesser efficacious sanctions shaping the evidentiary record in advance 

of a merits decision on the foreign sovereign immunity claim.     

       Accordingly,  the  Second  Sanctions  Order  is  AFFIRMED  in  part  and 

VACATED  in  part,  and  the  case  is  REMANDED  for  further  proceedings 

consistent with this opinion.  




                                            46